Citation Nr: 1045740	
Decision Date: 12/07/10    Archive Date: 12/14/10	

DOCKET NO.  08-17 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.   

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 2004 to September 2004.  
He also had periods of active duty for training with the Army 
National Guard at various times between 1965 and 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the VARO in Boston, 
Massachusetts, that denied entitlement to the benefits sought.  


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise that there is 
a causal link between current bilateral hearing loss disability 
and the Veteran's various periods of service with the Army 
National Guard between 1965 and 2006.  

2.  The Veteran has tinnitus that is reasonably related to his 
various periods of active duty for training with the National 
Guard between 1965 and 2006.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss disability are reasonably met.  38 U.S.C.A. §§ 101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).  

2.  The criteria for service connection for tinnitus are 
reasonably met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhances VA's 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and enhances 
the obligation of VA with respect to the duty to assist a Veteran 
in the development of his claim.  

In the instant case, the Board is rendering a decision in favor 
of the Veteran and therefore no further discussion of the duties 
of the VCAA is necessary at the present time.  The Board notes 
that in various letters of record dated in 2006 and 2007, the 
Veteran was informed of the information and evidence necessary to 
substantiate his claim.  With regard to assisting him, the 
Veteran has been provided an audiologic examination by VA for the 
purpose of obtaining an opinion as to the etiology of any current 
hearing loss and/or tinnitus.  Additionally, the Veteran had the 
opportunity to provide testimony on his own behalf at a hearing 
with a traveling Veterans Law Judge at the Boston RO in 
September 2010.  A transcript of the proceedings is of record and 
has been reviewed.  

Pertinent Legal Criteria

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Active military service is defined by VA law and regulations.  
Active military, naval, or air service includes active duty, any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21) (24); 
38 C.F.R. § 3.6(a).  Active military, naval, or air service also 
includes any period of inactive duty for training (INACDUTRA) for 
which the individual concerned was disabled from an injury 
incurred in the line of duty or when an acute myocardial 
infarction, cardiac arrest, or a cerebral vascular accident 
occurred during such training.  Id.  Accordingly, service 
connection may be granted for such disability resulting from 
disease or injury incurred in, or aggravated, while performing 
ACDUTRA, or injury incurred or aggravated while performing 
INACDUTRA, or for myocardial infarction or cardiac arrest while 
performing INACDUTRA.  

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  ACDUTRA includes full time duty with the Army 
National Guard of any state under §§ 316, 502, 503, 504, or 505 
of Title 32, or the prior corresponding provisions of law.  See 
38 U.S.C.A. § 101 (22)(c); 38 C.F.R. § 3.6(c).  INACDUTRA 
includes service with the Army National Guard of any state (other 
than full time duty) under § 316, 502, 503, 504, or 505 of Title 
32 or the prior corresponding provisions of law.  38 U.S.C.A. 
§ 101(23)(c); 38 C.F.R. § 3.6(d).  

In order to prevail on the issue of service connection, there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 
2009).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims 
folder.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss 
in detail all the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 
2000) (the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board's analysis below 
focuses on the most salient and relevant evidence and on what the 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board discuss its reasons for rejecting evidence 
favorable to the Veteran).  

The standard of proof to be applied in decisions of claims for 
Veterans benefits is set forth at 38 U.S.C.A. § 5107.  A Veteran 
is due the benefit of the doubt when there is an approximately 
balance of positive and negative evidence.  See 38 C.F.R. 
§ 3.102.  When the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Service connection for organic diseases of the nervous system, 
such as bilateral hearing loss, may be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307, 3.309.  

Relative to claims for service connection for hearing loss 
disability, for purposes of applying the laws administered by VA, 
impaired  hearing shall be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 2,000, 
3.000, 4,000 Hertz is 40 decibels or greater; or the auditory 
thresholds for at least three of these frequencies at 26 decibels 
or greater; or when speech recognition scores on the Maryland CNC 
test are less than 94 percent.  38 U.S.C.A. § 3.385.  

After a careful review of the evidence of record, the Board finds 
that the evidence weighs in favor of the Veteran's service 
connection claim for bilateral hearing loss disability and for 
tinnitus.  The Veteran and his representative essentially 
maintain that his hearing loss disability and tinnitus are due to 
acoustic trauma sustained during his periods of service with the 
National Guard. Periodic examinations for National Guard purposes 
in the years between 1987 and 2006 reflect hearing loss 
disabilities at decibel ranges between 500 and 6,000.  

The pertinent medical evidence of record includes a report of VA 
audiologic examination accorded the Veteran in June 2007.  The 
Veteran denied any noise exposure in his civilian job as a bank 
employee or in recreational activities.  He stated that while 
performing his various periods of active duty for training, he 
was repeatedly exposed to noise from small arms fire, tanks, 
artillery, mortar fire, machine guns and aircraft noise.  The 
Veteran could not recall the specific circumstances when his 
ringing in the ears began, but he believed that it had been 
present for many years.  Current test results showed 
sensorineural hearing loss bilaterally.  The audiologist opined 
that "it is least as likely as not that hearing loss and tinnitus 
are due to cochlear damage caused by military noise exposure."  

Also of record is a September 2008 statement from a private 
otolaryngologist.  He stated the Veteran was a patient of his who 
had recently been evaluated for a long history of hearing loss 
and tinnitus.  The Veteran stated he had no history of noise 
exposure while working in a bank more than 30 years.  He referred 
to a history of significant noise exposure during his 40 years of 
military service.  Current examination showed high frequency 
sensorineural hearing loss which the examiner stated was "likely 
related" to noise exposure.  The specialist expressed the belief 
that "it is more than likely that the patient's [the Veteran] 
high frequency hearing loss is related to a long history of noise 
exposure during military service." 

The Veteran has given credible testimony that his experiences 
while in the military involved exposure to acoustic trauma.  
While his various tours of active duty for training and his seven 
months of active service in 2004 did not account for much of the 
time over the years that he was not performing military duty, the 
Veteran has given credible testimony about his experiences to 
loud noise exposure during the times when he was on active duty 
or active duty for training.  The Board finds that there is 
competent evidence of continuity of symptomatology from the 
Veteran through his testimony at his personal hearing in 
September 2010.  The Veteran also testified to experiencing 
hearing loss and tinnitus, which relates to his exposure to 
acoustic trauma while performing his various duties over the 
years with the military.  He has testified that he had no 
acoustic trauma exposure in his civilian job or even in 
recreational activities over the years.  

The opinions of the VA audiologist and the private 
otolaryngologist are both in the Veteran's favor, although 
neither specifically addresses the times of the year that the 
Veteran was not performing military duty.  As noted above, the 
Board finds the Veteran to be credible with regard to his 
complaints and finds him to be credible regarding continuity of 
symptomatology.  

The Board finds the evidence is at least in relative equipoise.  
Resolving all reasonable doubt in the Veteran's behalf, the Board 
finds that the Veteran's current hearing loss and tinnitus are 
related to his periods of active service and active duty for 
training covering his many years of service with the National 
Guard.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).  


ORDER

Service connection for bilateral hearing loss disability is 
granted.  

Service connection for tinnitus is granted.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


